Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Application has three independent claims 1, 9, and 26.
Claim 1 has been amended to include “wherein a length of the piston rod can be adjusted” positively claiming a variable compression engine. Moreover, the claim was also amended to add a second sensor that sensed the piston at top dead center. The prior art did not show or suggest such a combination. Claim 3-8 depend from claim 1 and allowable for at least upon their dependency. 
Claim 9, has been amended to include a piston rod with a length that can be adjusted” positively claiming a variable compression engine. The claim has also been amended to include “wherein determining the piston position parameter comprises determining a first minimum value of the motion parameter and a second maximum value of the motion parameter; and determining a compression ratio parameter based on the piston position parameter and the piston speed parameter.” Method were not found or suggested in prior art. Claims 11-24 depend from claim 9 and allowable for at least upon their dependency.
Standalone independent claim 26, has limitation of a system for diagnosis or control of a reciprocating piston engine with a variable compression ratio which comprises at least one cylinder with a piston and a piston rod with a length that can be adjusted, the piston rod being which is connected to the piston and to a crankshaft, comprising:, instructions to determine a motion parameter of the piston of the reciprocating piston engine by a relative movement between a piston skirt of the piston and a cylinder wall; and instructions to determine at least one of a piston position parameter and a piston speed parameter based on the basis of the motion parameter wherein determining the piston position parameter comprises determining a first minimum value of the motion parameter and a second maximum value of the motion parameter.  Such combination of limitations was not found or suggested in prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD CASTRO whose telephone number is (571)272-4839. The examiner can normally be reached M-F after 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian whose phone number is (571) 270-5426 can be reached MTWT 7am-5pm.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARNOLD CASTRO/Examiner, Art Unit 3747                                                                                                                                                                                                        

/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747